DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 16 September 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 September 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (US 6277630) in view of Prall “Properties of Chiral Honeycomb…” and DeJong (US 20200309705).
	With respect to claim 1, Brophy discloses a collapsible array for culture and histology analysis of spheroids or organoids.  The collapsible array includes a collapsible cellular array structure (Figure 15:80) comprising multiple cells (Figure 15:82) and connectors (Figure 18:87) that interconnect adjacent pairs of the cells to cause the collapsible cellular array structure to collapse from an expanded configuration to a collapsed configuration.  This is described in at least column 5, line 59 to column 6, line 36.  The collapsible cellular array structure is also expandable to acquire the expanded configuration capable of individually aligning the cells thereof with wells of a well plate (Figure 17:88).  Although Brophy teaches that the connectors are attached to perimeters of the cells, it is unclear if the connectors are partially wrapped around perimeters of the cells.
	Prall discloses a collapsible cellular array structure comprising multiple cells and connectors that interconnect adjacent pairs to cause the collapsible cellular array structure to collapse from an expanded configuration to a collapsed configuration.  See Figs. 2 and 3.  Prall teaches that the connectors are partially wrapped around perimeters of the cells.  This is described on at least pages 306-308 (“The honeycomb structure shown in Fig. 2 is composed of circular elements or nodes of equal radius r 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Brophy connectors are at least partially wrapped around the perimeters of the cells.  Prall teaches that this can be accomplished using simple manufacturing techniques that allow the connectors to extend tangentially to the circumferences of the cells to form welded joints.  Those of ordinary skill would have recognized that, generally speaking, the more the Brophy connectors are wrapped around the perimeters of corresponding cells, the stronger the connectors will be attached to the cells.

	Brophy still differs from Applicant’s claimed invention because Brophy does not state that the cells of the collapsible array structure each include an insert comprising a permeable or semipermeable basket.
	DeJong discloses a cellular array structure comprising multiple cells (Figure 5:300) that are connected to each other using connectors (Figure 10:902) that 
	Before the effective filing date of the claimed invention, it would have been obvious to further modify Brophy so that each cell of the collapsible array structure includes an insert comprising a porous basket.  DeJong teaches that this configuration allows a plurality of test samples to be retained within a plurality of baskets and simultaneously immersed within a preparation fluid and/or a test fluid.  DeJong teaches that this is beneficial because it allows for efficient multiplex processing while eliminating the risk of cross-contamination.

	With respect to claim 2, Brophy, Prall and DeJong disclose the combination as described above.  The Brophy, Prall and DeJong cells are all shown to be circular.  Furthermore, Prall teaches that the connectors are partially wrapped around circumferences of cells in both the expanded and collapsed configurations.

	With respect to claims 3 and 4, Brophy, Prall and DeJong disclose the combination as described above.  As discussed above, Prall teaches that each of the connectors have opposite ends that are wrapped along at least one-fourth of the perimeter of a corresponding cell.



	With respect to claim 6, Brophy, Prall and DeJong disclose the combination as described above.  Brophy, Prall and DeJong each teach that the cells have central openings.

	With respect to claims 9 and 10, Brophy, Prall and DeJong disclose the combination as described above.  The modified Brophy device may be used so that the collapsed configuration enables the array to be placed in a histology cassette.  Furthermore, Brophy and Prall disclose connectors that are elastically deformable and elastically bias the cellular array structure to collapse from an expanded configuration to the collapsed configuration.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (US 6277630) in view of Prall “Properties of Chiral Honeycomb…” and DeJong (US 20200309705) as applied to claim 1, and further in view of Wedell (US 7598076) and Neumann (US 20080261306).
	Brophy, Prall and DeJong disclose the combination as described above, however do not teach that a plurality of arms are used to couple the basket to the cellular array 
	Wedell discloses a basket for culture and histology analysis of spheroids or organoids.  The basket includes an insert (Figure 1:1) comprising a semipermeable membrane (Figure 5:9) for supporting cells.  The basket additionally includes a plurality of arms (Figure 1:3,4) that couple the insert to a support structure (Figure 1:2).
	Neumann discloses semipermeable membrane (Figure 1A:2) for supporting cells in a growth medium.  Neumann states that the membrane is coupled to a support (Figure 1A:3) using a heat shrink tube (Figure 1A:4).
	Before the effective filing date of the claimed invention, it would have been obvious to further modify the Brophy device so that the baskets are attached to the collapsible cellular array structure using a variety of means, including support arms and heat shrink tubes.   Wedell and Neumann teach that these methods are known in the art and produce simple and sturdy connections.  It is well within the ability of one of ordinary skill to consider all the available basket/membrane coupling options identified in the prior art and select one for a particular cell culture application.  The simple substitution of one known element for another (i.e. using different coupling means) to obtain predictable results is prima facie obvious.  See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Sabaawy (US 20210162408) and Summers (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799